Day, Oh. J.
— The provisions of the statute upon the subject of this controversy are as follows:
Sec. 1395. In each county there shall be.a board of the commissioners of insanity. The clerk of the circuit court shall be a member of such , board and clerk of the same. * * * Sec. 3825. The commissioners of insanity shall be allowed at the rate of three dollars per day.each, for all the time actually employed in the duties of their office. They shall also be allowed their necessary and actual expenses, not including charges for board. The clerk, in addition to what he is entitled to- as commissioner, shall-, be *179allowed one-half as much more for making the required record entries in all cases of inquest, and of meetings ¡of the board for any purpose, and for the filing of any papers required to be filed. He shall also be allowed twenty-five cents for each notice or process given or issued under seal as herein required. * * * The compensation and expenses provided for above shall be allowed and paid out of the county treasury in the usual manner. * * * ' * Sec. 3784. The total amount of compensation of, such clerk for all official services shall not exceed the sum of * * $1,500 per annum in counties having a population in excess of 20,000, and not exceeding 30,000. If the fees collected by the clerk in any county in any one year shall exceed the sums aforestated, the excess shall be paid into the county treasury for the use of the county fund. * These provisions considered together do not authorize the clerk to receive a greater compensation than $1,500, in counties having a population not greater than 30,000. Section 3784 limits the compensation of the clerk to that amount for all official services. We are not authorized to limit this language to the services of the clerk as clerk of the district and circuit courts. To do so we would have to' incorporate important language into the statute. The case of Washington County v. Jones, 45 Iowa, 260, is authority for the position that, under section 3784 of the Code, the saláry of the clerk cannot exceed the sum therein limited. The judgment is
Affirmed.